 


113 HR 5008 IH: To prohibit United States voluntary contributions to the United Nations Democracy Fund.
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5008 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2014 
Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit United States voluntary contributions to the United Nations Democracy Fund. 
 
 
1.Prohibition on United States voluntary contributions to the United Nations Democracy Fund
(a)In generalNo funds made available to any Federal department or agency may be used to make United States voluntary contributions to the United Nations Democracy Fund (UNDEF). 
(b)Effective dateSubsection (a) applies with respect to funds made available for fiscal year 2015 and subsequent fiscal years.  
 
